706 N.W.2d 25 (2005)
474 Mich. 930-42
PEOPLE v. SPARKS.
No. 128892.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 128892, COA: 262024.
On order of the Court, the application for leave to appeal the May 27, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Antrim Circuit Court and REMAND this case to that court for resentencing, within 56 days of the date of this order, consistent with People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005), and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.